Exhibit 10.33

 

FIRST AMENDMENT TO

REALTY INCOME CORPORATION

2012 INCENTIVE AWARD PLAN

 

THIS FIRST AMENDMENT TO THE REALTY INCOME CORPORATION 2012 INCENTIVE AWARD PLAN
(this “First Amendment”), dated as of November 11, 2016, is made and adopted by
the Board of Directors (the “Board”) of Realty Income Corporation, a Maryland
corporation (the “Company”).  Capitalized terms used but not otherwise defined
herein shall have the respective meanings ascribed to them in the Plan (as
defined below).

 

RECITALS

 

WHEREAS, the Company maintains the Realty Income Corporation 2012 Incentive
Award Plan (the “Plan”);

 

WHEREAS, pursuant to Section 14.1 of the Plan, the Plan may be wholly or
partially amended at any time or from time to time by the Board; and

 

WHEREAS, the Company desires to amend the Plan as set forth herein.

 

NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
herein.

 

AMENDMENT

 

1.                                    The second and third sentences of
Section 11.2 of the Plan are hereby amended and restated in their entirety as
follows:

 

“The Administrator may in its sole discretion and in satisfaction of the
foregoing requirement, or in satisfaction of such additional withholding
obligations as a Participant may have elected or agreed, allow a Participant to
satisfy such obligations by any payment means described in Section 11.1 hereof,
including without limitation, by having the Company or an Affiliate withhold
Shares otherwise issuable under an Award (or allowing the surrender of Shares). 
The number of Shares which may be so withheld or surrendered shall be limited to
the number of Shares which have a Fair Market Value on the date of withholding
or repurchase no greater than the aggregate amount of such liabilities based on
the maximum statutory withholding rates in the applicable jurisdictions for
federal, state, local and foreign income tax and payroll tax purposes that are
applicable to such taxable income.”

 

2.                                    This First Amendment shall be and is
hereby incorporated in and forms a part of the Plan.

 

3.                                    Except as expressly provided herein, all
terms and provisions of the Plan shall remain in full force and effect.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

I hereby certify that the foregoing First Amendment was duly adopted by the
Board of Directors of Realty Income Corporation on November 11, 2016.

 

 

Executed on this 11th day of November, 2016.

 

 

 

/s/ Michael R. Pfeiffer                              

 

Michael R. Pfeiffer

 

Executive Vice President, General Counsel

 

2

--------------------------------------------------------------------------------